DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the following limitations are indefinite:
The limitation “can automatically connect to coupling devices of the mop base placed at transverse ends of said base” is indefinite because the term automatically is unclear. Does the connection process require no input from the user at any step? For purposes of examination, the Office will interpret the limitation to read as “can 
The limitation “which is configured with a profile that has an increasing cross-section” is indefinite because it is unclear if the increasing cross-section is part of the tab or the tab is configured with another element that has an 
The limitation “it enters the mouth opening it wide with an extension” is unclear. What structure is being opened wide?  What structure is entering the mouth opening?  In other words the terms “it” make the claim indefinite.
The recitation “where each coupling device is configured with an inlet mouth for entrance of the end of the cloth, which is normally closed by elastic devices on the coupling device” is indefinite because it is unclear if the cleaning cloth and mop base are being claimed or just the cleaning cloth. For examination purposes, only the limitations towards the cloth will be addressed and anything towards the mop will be considered to be optional, since the preliminary amendment of 12/2/2020 changed the claim to be directed to “A cleaning cloth for a mop base…” (emphasis added).
Claims 2-6 are rejected as being dependent on claim 1.
	
	Regarding claim 2, the limitation “wherein said profile with an increasing section extends only towards a movable opening side of the inlet mouth on which the elastic devices for holding the cleaning cloth act.” is indefinite because it is unclear if the cleaning cloth and mop base are being claimed or just the cleaning cloth. For examination purposes, only the limitations towards the cloth will be addressed and anything towards the mop will be considered to be optional, since the preliminary amendment of 12/2/2020 changed the claim to be directed to “A cleaning cloth for a mop base…” (emphasis added).

	Regarding claim 5, the limitation “wherein the profile of the internal retaining wall of the mouth is complementary to the inwardly curved profile to which it joins even more with each effort to extract the cloth.” is indefinite because the inward profile is recited in claim 4 and all further limitations in this claim are directed towards the internal retaining wall of the mouth; and the not part of the cloth. For examination purposes, only limitations towards the cloth will be addressed and anything towards the mop will be optional, since the preliminary amendment of 12/2/2020 changed the claim to be directed to “A cleaning cloth for a mop base…” (emphasis added).	

	Regarding claim 6, the limitation “The cleaning cloth of claim 5 wherein in combination with or taking the place of the increasing section profile of the tab” is indefinite because it is unclear if this claim requires all limitations of the claims it depends on or if it can take the place of prior limitations. For examination purposes, as best understood, the claim will be interpreted as “The cleaning cloth of claim 5 wherein 

	Regarding claim 6, the limitation “the front wall of the inlet is shaped with a tapered inclined plane towards a seat to receive and/or work together with the free end of the tab opening wide the inlet following the insertion of the tab through the inlet until it A cleaning cloth for a mop base…” (emphasis added).  The limitation is interpreted as requiring a tab with a free end that would be capable of opening wide the inlet following insertion of the tab through the inlet until it is completely inserted within the seat.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 5, “The cleaning cloth of claim 4 wherein the profile of the internal retaining wall of the mouth is complementary to the inwardly curved profile to which it joins even more with each effort to extract the cloth.” is improper because all limitations are directed towards the profile of the internal retaining wall of the mouth and A cleaning cloth for a mop base…” (emphasis added), and the limitations of claim 5 are not directed to the cloth (i.e. the subject matter claimed), but are directed to the base. 
	
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfennig (EP3222189)
	Regarding claim 1, Pfennig discloses a cleaning cloth (Figure 2 Element 1) for a mop base with tabs on transverse sides. 
	wherein each of the two transverse ends of the cloth comprises a tab (Figure 2 Elements 4 are on transverse ends of cloth), 
	which is configured with a profile that has an increasing cross-section (See annotated drawing below), starting from a free end (See annotated drawing below),


    PNG
    media_image1.png
    289
    345
    media_image1.png
    Greyscale

	The following limitations recited in claim 1 are considered to be intended use limitations: 
Can automatically connect to coupling devices of the mop base placed at transverse ends of said base.
Where each coupling device is configured with an inlet mouth for entrance of the end of the cloth, which is normally closed by elastic devices on the coupling device. 
The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as 
	Orthogonal to said movement for inserting said tab inside said inlet. 
	Said decreasing profile joins to the profile of an internal wall for retaining the coupling device, after the inlet has closed on a connecting lamina of the increased section with the cloth.
Therefore, the tab disclosed by Pfennig would be capable of meeting these limitations. 

	Regarding claim 2, Pfennig discloses the cleaning cloth of claim 1 wherein said profile with an increasing section extends only towards a movable opening side of the inlet mouth on which the elastic devices for holding the cleaning cloth act. The tab of Pfennig has a profile with an increasing surface that would be capable of meeting the limitation of extending only towards a moveable opening on the side of the inlet mouth on which the elastic devices for holding the cleaning cloth act.

	Regarding claim 3, Pfennig discloses the cleaning cloth of claim 1 wherein said profile with an increasing section extends on both sides of the tab with a symmetrical profile (See annotated drawing below).

    PNG
    media_image2.png
    196
    324
    media_image2.png
    Greyscale


	Regarding claim 4, Pfennig discloses the cleaning cloth of claim 1 wherein said decreasing profile of the tab, has a profile that curves inwards and pointing towards the free end of the tab (See annotated drawing below).

    PNG
    media_image3.png
    196
    324
    media_image3.png
    Greyscale


	Regarding claim 5, see 112b and 112d rejections above. The internal retaining wall of the mouth is not part of the claimed invention of the cleaning cloth therefore this claim fails to further limit the cleaning cloth. The tab disclosed by Pfennig has a profile that would be capable of joining even more with each effort to extract the cloth. 

	Regarding claim 6, Pfennig discloses the cleaning cloth of claim 5 wherein the front wall of the inlet is shaped with a tapered inclined plane towards a seat to receive and/or work together with the free end of the tab opening wide the inlet following the insertion of the tab through the inlet until it is completely inserted within the seat.
	“The front wall of the inlet is shaped with a tapered inclined plane towards a seat” is a limitation directed towards the mop base which is not part of the claimed invention of the cleaning cloth. The tab disclosed by Pfennig has a profile that would be capable of having the free-end open an inlet as the tab was inserted until it is completely within the seat. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zorzo (US20150059113) discloses tabs with shapes similar to those disclosed in Figures 3 and 5 of the specification. Murakami (US5845361) discloses tabs on the cleaning cloth that have increasing cross-section on their free end and the decreasing profile curving inward and points towards the free end of the tab. Otsuka (US7404227) discloses a cleaning sheet with tabs on transverse sides in Figure 8 of their specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723